Citation Nr: 0212437	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  95-10 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of 
exposure to herbicides.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to April 
1972.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Chicago, 
Illinois, Department of Veterans Affairs (VA) Regional Office 
(RO).

The Board notes that at the time of his July 2002 hearing the 
veteran submitted additional evidence in support of his 
claims.  The additional evidence has not been considered by 
the RO, and the veteran submitted this evidence without a 
waiver of RO consideration.  Prior to February 2002, the 
regulation in effect 38 C.F.R. § 20.1304(c) (2001), required 
that any additional evidence submitted by the appellant and 
accepted by the Board be referred to the RO for review and 
preparation of a supplemental statement of the case, unless 
this procedural right was waived in writing or at a hearing, 
which was not done in this case.  That regulation was 
subsequently amended, and the waiver provision eliminated, 
effective February 22, 2002.  See 67 Fed. Reg. 3,099 (Jan. 
23, 2002).  As such, the Board may proceed with this appeal.

In a statement submitted at his July 2002 hearing, the 
veteran raised the issues of entitlement to service 
connection for a heart condition, a stomach disorder, ulcers, 
a hernia, schizophrenia, stab wounds to the stomach, memory 
loss and amnesia, and residuals of a head injury.  These 
issues are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The requirements for service connection for PTSD in 
effect prior to March 7, 1997, are more favorable to the 
veteran's claim.  

3.  The veteran did not serve in combat and a verified 
service stressor productive of PTSD is not shown by the 
evidence of record.

4.  The veteran had active military service in Vietnam during 
the Vietnam era.

5.  There is no evidence of record that the veteran has been 
diagnosed with a disability recognized by VA as etiologically 
related to exposure to herbicide agents used in Vietnam.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.303, 3.304 (prior to March 7, 1997).

2.  Residuals of exposure to herbicides were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1116, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The Board further notes that in Bernklau, supra., the Federal 
Circuit stated:

We recently held in Dyment v. Principi, No. 
00-7075, 20002, U.S. App LEXIS 7606, 2002 WL 
733978, at 7 (Fed. Cir. Apr. 24, 2002), [*23] 
"that section 3(a) of the VCAA, unlike 
section 4, was not intended to be given 
retroactive effect." That decision was 
plainly correct.  The Supreme Court has 
instructed that when a new law makes clear 
that it is retroactive, an appellate court 
must apply that law in reviewing judgments 
still on appeal that were rendered before the 
law was enacted, and must alter the outcome 
accordingly.' (Citations omitted.)  But the 
Supreme Court has also held repeatedly that 
federal legislation is to be construed to 
avoid retroactivity unless we can discern 
clear congressional intent for that result. 
See, e.g., Landgraf  [v. USI Film Products, 
511 U.S. 211 (1995)] at 270 ("Since the 
early days of this Court, we have declined to 
give retroactive effect to statutes burdening 
private rights unless Congress had made clear 
its intent."); Bowen v. Georgetown Univ. 
Hosp., 488 U.S. 204, 208, 102 L. Ed. 2d 493, 
109 S. Ct. 468 (1988) ("Congressional 
enactments and administrative rules will not 
be construed to have retroactive effect 
unless their language requires this 
result."). And the Court has emphasized that 
"the standard for finding such unambiguous 
direction is a demanding one. 'Cases where 
this Court [i.e., the Supreme Court] has 
found truly 'retroactive' effect adequately 
authorized by statute have involved statutory 
language that was so clear that it could 
sustain only one interpretation.'" (Citations 
omitted.) (Emphasis added.)

The Board finds that this language would appear to challenge 
the viability of Karnas, supra., and its progeny.  For 
purposes of this decision, however, the Board will continue 
to follow Karnas.
 
The Board finds that VA has met its duty to assist the 
veteran in the development of the claims on appeal under 
VCAA.  By virtue of the March 1995 Statement of the Case 
(SOC), and the December 2000 and April 2002 Supplemental 
Statements of the Case (SSOC), the veteran was provided 
notice of the information, medical evidence or lay evidence 
necessary to substantiate the claims on appeal.  The SOC and 
subsequent SSOCs also notified the veteran of the pertinent 
laws and regulations, as well as his due process rights.  

Additionally, the Board finds that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, reports of VA 
examinations and voluminous private and VA treatment records.  
In this context, the Board notes that during his July 2002 
personal hearing the veteran indicated that he would provide 
an authorization for release for records from Provena 
Hospital bearing upon his claim for service connection for 
residuals of herbicide exposure; however, no release was 
received.  Since such evidence (if existent) can not be 
obtained without release, further development action is not 
warranted.  The veteran also referred to other evidence at 
the hearing.  With respect to these other references and 
presumably the records from Provena Hospital, however, the 
undersigned regretfully must point out that the demeanor and 
testimony of the veteran lamentably demonstrated that he was 
clearly experiencing a profound psychiatric disorder or a 
severe organic or neurological disability effecting his 
thought process.  While the diagnostic classification of this 
disability or disabilities is beyond the Board's competence 
to determine, the manifestations of this disability, or 
perhaps disabilities, perceptible to lay observation included 
blatant delusions, such as the report of being secretly sworn 
into service in the "plain clothes air force" by 
individuals acting on behalf of the White House and 
subsequent "secret" assignment to deep sea diving school.  
Indeed, the hearing transcript contains several other 
examples of patently delusional assertions, such imaginary 
bullet wounds.   By the end of the hearing, the undersigned 
concluded, as would any reasonable fact finder, that the 
veteran's assertions as to the existence and content of 
evidence were completely unreliable and strongly marked by 
what appears to be fantasy.  

As the Court has previously held:

VA's "duty to assist" does not derogate from 
a claimant's burden of submitting evidence 
sufficient to justify a belief by a fair and 
impartial individual that a claim is well-
grounded.  The VA's "duty" is just what it 
states, a duty to assist, not a duty to prove 
a claim with the claimant only in a passive 
role. . . .  [T]he "duty to assist" is not a 
license for a "fishing expedition" to 
determine if there might be some unspecified 
information which could possibly support a 
claim.  In connection with the search for 
documents, this duty is limited to 
specifically identified documents that by 
their description would be facially relevant 
and material to the claim.  

Gober v. Derwinski, 2 Vet. App. 470, 472 (1992) (citations 
omitted). 

Moreover, the VCAA clearly mandates that development action 
under the duty to assist is only required where there is a 
reasonable possibility that the evidence would substantiate 
the claim.  38 U.S.C.A. § 5103A.  In light of these 
standards, the Board finds that the hearing testimony does 
not raise a reasonable possibility that there exists any 
evidence that, if obtained, would substantiate the claim.  Or 
phrased differently, given the clearly delusional content of 
the hearing testimony, pursuit of the alleged evidence would 
amount to an extremely dubious fishing expedition.  

Given the context created by the hearing on appeal, the Board 
further concludes that the RO has made adequate efforts to 
obtain any evidence that would substantiate the claim.  By 
correspondence in July 2001 the veteran was advised that the 
RO had requested medical evidence from VA facilities in 
Battle Creek, Michigan and Danville, Illinois as well as from 
Maxwell Air Force Base.  He was also advised that, 
notwithstanding the RO's request, he was ultimately 
responsible for this evidence.  Received in August 2001 were 
records from the Battle Creek and Danville VA facilities 
dated from 1979 to 2001.  

The record reflects that the veteran received detailed 
information as to not only what evidence was required to 
substantiate the claims, but also as to the obligations of VA 
and the veteran in obtaining evidence.  In this regard, the 
Board particularly notes the RO letter to the veteran in May 
2001.  This letter not only explained in plain language what 
evidence was needed to substantiate the claims, it also 
explained what the essential contents of that evidence must 
be, and advised the claimant of both what VA would do to 
obtain evidence and what type of evidence he should submit on 
his own behalf.  Hence, the Board concludes that the 
correspondence discussed above demonstrates compliance with 
VA's notification requirements to the extent required by law.  
Quartuccio v. Principi, __ Vet. App. __, No. 01-997 (June 19, 
2002). 

Since the veteran has already been informed of the evidence 
needed to substantiate his claims and of the notification 
requirements, there is no further action which need be 
undertaken to comply with the provisions of the VCAA, and the 
veteran and his representative have pointed to no actions 
they believe need be taken.  Therefore, there is no prejudice 
to the veteran in the Board proceeding to adjudicate the 
merits of the claims.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Factual Background

The veteran's DD 214 reflects that he served 19 months in 
Vietnam and was awarded the Vietnam Service Medal and the 
Vietnam Campaign Medal.  He was assigned to the 377th Civil 
Engineer Squadron (CES).  His military occupational specialty 
was heat system specialist.  

The service medical records are negative for complaint of or 
treatment for a psychiatirc disorder or residuals of exposure 
to Agent Orange.  

On VA psychiatric examination in May 1995, the veteran 
reported that while in Vietnam he was assigned to jungle 
patrols on several occasions.  He stated, however, that he 
had amnesia for what happened on those patrols.  He reported 
that while on leave in Saigon, shots were frequently fired at 
taxis and that flares were going off at night giving the 
appearance of firefights.  He indicated that the base was 
bombed nightly and that he lived in constant fear for his 
life.  The diagnosis was PTSD based on traumatic war 
experiences, nightmares, increased irritability, aggressive 
behavior, impaired social relationships, and recurrent 
psychotic episodes.  

In a statement dated in October 1995, the veteran reported an 
incident in which he was robbed at gunpoint by a Vietnamese 
who was riding a motorcycle.  

On VA Agent Orange examination in May 1995, the veteran 
estimated that he was exposed to Agent Orange in service on 
at least five occasions.  He stated that after the war a 
veteran's representative showed him the areas that were 
sprayed, and realized that he was in a heavily sprayed area.  
The symptoms he attributed to Agent Orange exposure were high 
fever, stomach pains, panic attacks, skin rashes and an 
ulceration inside his mouth.  Objective findings, including 
evaluation of the neurological system, were essentially 
normal.  Evaluation of the skin revealed very minimal little 
bumps on the dorsum of the hand. 

Received in August 2001 were VA medical records dated from 
1979 to 2001 reflecting that the veteran was seen for a 
number of mental and physical complaints and symptoms in the 
past 21 years.  The mental conditions diagnosed include PTSD, 
psychotic organic brain syndrome with seizure disorder, 
atypical psychosis and chronic undifferentiated 
schizophrenia.  The physical conditions diagnosed include 
hiatal hernia with reflux, chronic obstructive pulmonary 
disease, gastroesophageal reflux disease, bronchitis, upper 
respiratory tract infection, and coronary artery disease.  


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

I.  PTSD 

The Board notes that the requirements for service connection 
for PTSD under 38 C.F.R. § 3.304(f) were changed effective 
March 7, 1997.  Where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

In the instant case, the Board notes that the veteran filed 
his claim for service connection for PTSD in 1994.  Thus, 
given the fact that this case is currently pending before the 
Board, and in light of the fact that the regulations 
regarding service connection for PTSD changed effective March 
7, 1997, it is the Board's determination that the veteran's 
claim of entitlement to service connection for PTSD must be 
evaluated under both the old and the new regulations in order 
to determine which version is most favorable to him.  See 
Karnas, supra.

Prior to March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) included the 
following: (1) medical evidence establishing a clear 
diagnosis of the disorder; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); See also Cohen v. Brown, 10 Vet. App. 128, 
138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat, or that the veteran received an award of the Purple 
Heart, Combat Infantryman Badge, or other similar combat 
citation, will be accepted as conclusive evidence of the 
claimed in-service stressor, absent evidence to the contrary.  
Where combat is verified, the veteran's credible or 
"satisfactory," lay testimony regarding claimed stressors 
must be accepted as conclusive of their actual occurrence if 
"consistent with the circumstances, conditions, or hardships 
of such service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f); Zarycki v. Brown, 6 Vet. App. 91 (1993).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  It is not 
sufficient to simply rely on service in a combat zone.  
Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).  Nor is the 
veteran's lay testimony alone sufficient to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence, which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See Zarycki, 6 Vet. App. at 98.  In Doran v. 
Brown, 6 Vet. App. 283, 290-91 (1994), the Court held that 
"the absence of corroboration in the service records, when 
there is nothing in the available records that is 
inconsistent with other evidence, does not relieve the BVA of 
its obligations to assess the credibility and probative value 
of the other evidence."  

Effective March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) include the 
following: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), (2) a link, established 
by medical evidence, between current symptoms and an in- 
service stressor, and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 64 Fed. 
Reg. 32,807 (to be codified at 38 C.F.R. § 3.304(f) 
(effective March 7, 1997)).  The Board notes that under 38 
C.F.R. § 4.125(a), a diagnosis of a mental disorder, 
including PTSD, must conform to the criteria of Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV).  38 
C.F.R. § 4.125.

The Board notes that when comparing the old PTSD regulations 
with the new, it appears that both sets of regulations 
essentially require credible supporting evidence that the 
veteran's claimed in-service stressor actually occurred, and 
that there is a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  However, the Board observes that the two sets of 
regulations differ in regards to the requirements for 
establishing a diagnosis of PTSD.  The new criteria appear to 
impose an additional requirement that was not required under 
the old regulations, namely that the medical diagnosis of 
PTSD has to be in accordance with DSM-IV.  Therefore, since 
only a clear diagnosis of PTSD is required under the old 
regulations, and there is no additional burden of 
establishing a diagnosis of PTSD which is in accordance with 
DSM-IV, it is the Board 's determination that the old 
regulations are more favorable to the veteran and his claim.  
See Cohen, 10 Vet. App. at 139 (holding that a clear 
diagnosis of PTSD is an unequivocal diagnosis of PTSD, 
without any reference to the DSM).  Accordingly, the old 
regulations will be applied to the veteran's claim for 
service connection for PTSD.

While the record reflects multiple diagnoses of PTSD, most 
notably in a May 1995 VA examination, the question of whether 
he was exposed to a stressor in service is a factual 
determination.  As the Court has held:

Just because a physician or other health 
professional accepted appellant's 
description of his Vietnam experiences as 
credible and diagnosed appellant as 
suffering from PTSD does not mean the 
Board was required to grant service 
connection for PTSD.

Wilson v. Derwinski, 2 Vet. App. 614 (1992).  See also Wood 
v. Derwinski, 1 Vet. App. 190 (1991) (aff'd on 
reconsideration, 1 Vet. App. 406 (1991)). 

The Board notes that the service records do not establish 
that the veteran engaged in combat, nor has he been awarded a 
combat citation.  His assertion of jungle patrol activities 
is clearly in contradiction to the service administrative 
records reflecting his branch of service and assignment.  As 
such, the Board must determine whether the claimed stressors 
are corroborated sufficiently by service records or other 
sources to establish the occurrence of the claimed stressful 
events.  In this case, the veteran has alleged that he 
experienced traumatic events during service.  However, his 
alleged stressors currently are either unverified or 
unverifiable because there is insufficient information or, 
even if there is, it is not the type of stressor that 
actually can be verified long after the fact.  In October 
1993, the RO sent the veteran a letter in order to verify 
independently his alleged stressors.  The letter requested 
very specific information and details concerning the alleged 
incident(s) - such as the dates and places the incident(s) 
occurred, the unit to which he was assigned at the time, a 
full description of the incident(s) and the names of any 
others involved.  Also, by way of the December 2000 SSOC, the 
veteran was advised that his claim required evidence that an 
inservice stressor actually occurred or information which 
could be sent to military historians to attempt to verify any 
such stressor; however, he never provided sufficient 
information (i.e., the who, what, when and where facts) 
needed to permit a meaningful search by the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR).  In 
addition, for the reasons detailed above, following the 
hearing on appeal the Board finds it manifest that 
unfortunately his evidentiary assertions as to past events 
are completely unreliable and strongly marked by what appears 
to be fantasy.  The Board concludes that it would be an 
exercise in pure speculation to accept his assertions as to 
events in service or his subjective symptoms related to such 
events.

Based upon a review of the evidence of record, the Board 
finds that the events claimed by the veteran to be stressors 
are, at the very best, uncorroborated.  As such, there is no 
credible supporting evidence to verify the existence of any 
inservice stressor.  In this regard, the Board notes that the 
veteran's unverifiable testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a noncombat 
stressor to support a diagnosis of PTSD.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Therefore, the preponderance of 
the evidence is against the claim for service connection for 
PTSD.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.304(f).
 

II.  Residuals of Exposure to Herbicides

The Board observes that while this appeal was pending there 
was a change in the law pertaining to service connection for 
diseases associated with herbicide exposure in Vietnam.  See 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001) (presently codified at 
38 U.S.C.A. § 1116 (West Supp. 2002)).  The amendments to 
38 U.S.C.A. § 1116 were made effective December 27, 2001, and 
are applicable to the present claim.  

In that regard, the amendments to the law are generally more 
favorable to claimants.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991)(where the law or regulation changes after 
a claim has been filed or reopened but before the judicial 
appeal process has been concluded, the version most favorable 
to appellant should and will apply).  Moreover, in the 
present case, as is discussed in more detail below, the 
veteran was not diagnosed with a disease that is statutorily 
presumed to have a positive association with herbicide 
exposure.  

The current law provides that for claims involving exposure 
to an herbicide, such as Agent Orange, veterans who served on 
active military, naval, or air service in the Republic of 
Vietnam during the period beginning January 9, 1962, and 
ending on May 7, 1975 (known as the Vietnam era), shall be 
presumed to have been exposed to an herbicide agent during 
such service, unless there is affirmative evidence to the 
contrary.  38 U.S.C.A. § 1116(f) (West Supp. 2002).  Certain 
diseases specified by statute warrant a presumption of 
service connection by reason of having positive association 
with herbicide exposure, if the disease becomes manifest 
within a period prescribed by regulation.  38 U.S.C.A. 
§ 1116(a)(1).  The diseases subject to presumptive service 
connection are as follows:  non-Hodgkin's lymphoma, soft 
tissue sarcoma, chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, porphyria 
cutanea tarda, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), multiple myeloma, and diabetes 
mellitus (Type 2).  38 U.S.C.A. § 1116(a)(2).  For 
presumptive service connection, the foregoing diseases shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year from the date of service separation.  38 C.F.R. 
§ 3.307(a)(6)(ii). 

Notwithstanding the foregoing discussion regarding 
presumptive service connection, the United States Court of 
Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

The record reflects that the veteran had active service in 
Vietnam during the Vietnam Era, and thus, is presumed to have 
been exposed to herbicides such as Agent Orange.  38 U.S.C.A. 
§ 1116(f).  Although the veteran was presumably exposed to 
Agent Orange, he has not been diagnosed with a disease 
specified by statute to have a positive association with 
herbicide exposure.  Hiatal hernia with reflux, chronic 
obstructive pulmonary disease, gastroesophageal reflux 
disease, bronchitis, upper respiratory tract infection, and 
coronary artery disease are not listed among the diseases 
presumed to be related to herbicide exposure.  See 
38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Accordingly, under 
the law, service connection is not warranted for any of these 
conditions on a presumptive basis.

Having determined that the veteran is not entitled to any 
presumption of service connection, the Board must next 
determine whether service connection is warranted on a 
nonpresumptive basis.  In this regard, the Board has 
carefully considered all of the medical evidence of record.  
The record, however, contains no competent clinical evidence 
relating any of the currently diagnosed disabilities to 
service. 

As a final matter, the Board notes that it has also 
considered the doctrine of giving the benefit of the doubt to 
the veteran under 38 U.S.C.A. § 5107, but does not find the 
evidence is of such approximate balance as to warrant its 
application, other than as outlined above.  The preponderance 
of the evidence is against the veteran's claim and service 
connection is denied.


ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for residuals of exposure 
to herbicides is denied.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

